DETAILED ACTION
Status of the Claims
1.	1-3, 5-14, 16-20 and 29 are pending.
				      Status of the Objections
2.	 Objection of claims 8 and 19 is being withdrawn in view of applicant’s amendment.   
Status of the Rejection
3.	Rejection of claims 1, 2, 3, 5-14, 16- 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn in view of applicant’s amendment.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	


Claims 1 and 29, Gabler et al. teach method to identify an oxidase microbial redox enzyme (MRE) specific to a target analyte (assay for detection of microbial D-amino acid oxidase (D-AO) activity specific to D-amino acid by screening microorganisms; see abstract, section 2.7 and 3.1), the method comprising:
b. contacting a sample comprising at least one MRE with a target analyte and at least one readout substrate (ReadS) (reaction mixture comprising D-AO and D-amino acid and o-dianisidine, see section 2.7); 
wherein the target analyte is catalyzed by at least one microbial oxidase MRE to produce H202 (D-amino acid is catalyzed with D-AO, see Fig 1), and 
wherein the ReadS can be converted to a readout product (ReadP) in the presence of hydrogen peroxide, wherein the ReadP produces a detectable signal (o-dianisdine converts to detectable product in presence of hydrogen peroxide; see Fig 1),
 c. measuring the presence of the detectable signal produced by the ReadP (measuring presence of o-dianisidine with photometrical; see section 2.7).
Gabler et al. do not teach the steps of preparing a genomic DNA library and contacting gDNA library with target analyte and identifying the MRE by sequencing the gDNA in a portion of the gDNA library identified by the detectable signal.  
However, Kneitsch et al. teach assay for monitoring oxidoreductase activity obtained from microorganisms towards test substrates by combining enrichment technology and metagenomics libraries (see abstract, page 1409, col. 1 and page 1410, see section, Screening for genes conferring alcohol oxidoreductase activity) comprising, preparing genomic DNA libraries, DNA library is contacted with test substrates and idenfiying plasmid/gDNA encoding the targeted activity for enzyme such as nicotinamide-dependent dehydronase were recovered and sequenced (page 14098, col. 1 and section Biochemical characterization of carbonyl-forming E.coli clones). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Kneitsch et al. teaching to test microbial D-amino acid oxidase of Gabler et al. with the combine enrichment and metagenomic method of Kneitsch et al. because the method provides identification of large number of genes confirming the redox enzyme and the recovered genes serve as a resource for rapid identification of suitable genes and gene products during development or improvement of industrial processes.

Claim 2. Modified Gabler et al. teach contacting the gDNA with a readout Enzyme (ReadE), wherein the ReadE catalyzes the conversion of the ReadS to ReadP only in the presence of H2O2 (peroxidase catalyze the conversion of o-dianisidine to detectable o-dianisidine; see Fig 1 and section 2.7).  

Claim 3. Modified Gabler et al. teach the microbes contained in the sample comprise a genomic DNA (gDNA) encoding a plurality of MREs (Knietsch et al. teach genomic DNA encoded different types of novel dehydrogenases; see abstract).

Claims 5 and 6. modified Gabler et al. teach the readout enzyme is a peroxidase (horseradish peroxidase (HRP) is the readout enzyme; see section 3.1).  

Claim 7. modified Gabler et al. teach the readout substrate is a hydrogen peroxide responsive probe, wherein the hydrogen peroxide responsive probe produces a detectable signal in the presence of hydrogen peroxide (o-dianisidine produces detectable signal in the presence of hydrogen peroxide; see Fig 1, thus o-dianisidine is a hydrogen peroxide responsive probe).  

Claim 8. modified Gabler et al. teach detectable signal selected from any of: fluorescence, bioluminescence, chemiluminescence, optical signal, electrochemical signal (the photometrical measurements at 540 nm (reads on fluorescence) are obtained; see sections 2.7 and 2.8).  

Claim 10. modified Gabler et al. teach the detectable is fluorescence (the photometrical measurements at 540 nm (reads on fluorescence) are obtained; see sections 2.7 and 2.8).  

Claim 16. modified Gabler et al. teach the sample containing microbes from any environmental source (the sample comprises gDNA, see rejection of claim 1 above and the environmental source is soil; see section 3.3).  

Claim 17. modified Gabler et al. teach the environmental source is selected from any of. water, soil, microbiome, feces, urine, plant sources, fungal cells, fossil energy source, Artic ice samples, Antarctic ice samples, water or permafrost sources, materials of volcanic origin, materials from soil or plant sources in tropical areas, oil samples, wastewater samples, a deep water, contaminated water, waste water source or any environmental source comprising DNA (the environmental source is soil; see section 3.3).

Claim 18. Modified Gabler et al. teach the method is performed in a high-throughput manner on a microfluidic device (the assay is performed in a microtiter plate, a microfluidic device where 1200 colonies were screened; see section 3.3).  

Claim 19. Modified Gabler et al. teach the analyte is selected from any of a small molecule, toxin, neurotransmitter, steroid, immunomodulator, metabolite, hormone (the analyte is D-amino acid (reads on small molecule); see Fig 1 and section 2.7).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabler et al. and Knietsch et al.  as applied to claim 1 above, and further in view of Guzman et al. (Sensors and Actuators B, 242, 2017, 95-101).
Claim 9, modified Gabler et al. do not teach hydrogen peroxide probe produces an electrochemical signal detected by current passed to an electrode. However, Guzman et al. teach bi-enzymatic biosensor for electrochemical detection of D-amino acids in bacterial sample comprised of co-immobilization of D-amino oxidase and HRP enzyme onto carbon nanotubes and gold nanoparticles modified electrode (abstract and Fig 2). The platform provides a fast and selective quantification of D-amino acid oxidase with excellent precision and accuracy (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Guzman et al. teaching to use electrochemical detection as an alternative to fluorescence detection method of Gabler et al. because electrochemical detection method has excellent precision and accuracy and thus use of electrochemical detection would yield similar results with reasonable expectation. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabler et al. and Knietsch et al. as applied to claim 1 above, and further in view of  Wang et al. (Nature Biotechnology, 2014, 473-480).
Claim 11. modified Gabler et al. teach the detectable is fluorescence (the photometrical measurements at 540 nm (reads on fluorescence) are obtained; see sections 2.7 and 2.8) but do not teach the fluorescence is measured by FACS.  However, Wang et al. teach FACS based measuring of fluorescent reporter that is linked to a cell (page 473, col. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of Wang et al. teaching to try FACS for measuring fluorescence in Gabler et al. method because FACS was known technique for measuring fluorescence and its use would have yield similar results with reasonable expectation. 

Claim 12. modified Gabler et al. teach the Readout Enzyme is APEX2, HRP, or a functional variant thereof (HRP is the readout enzyme; see section 3.1) and readout substrate is o-dianisidine (see Fig 1) but do not teach the readout substrate is AmplexTM UltraRed (AUR).  However, Wang et al. teach oxidase enzyme/horseradish peroxidase assay using Amplex UltraRed (AUR) as readout substrate (see page 474, col. 1, paragraph 3). Wang et al. further teach the assay could be used with any oxidase enzyme (see page 474, col. 1, paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of Wang et al. teaching to use Amplex UltraRed as an alternative to o-dianisidine of Gabler et al. because simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabler et al. and Kneitsch et al.  as applied to claim 1 above, and further in view of Guo et al. (Journal of Biomedical Optics, 2013, 106002-1).
Claims 13 and 14. Gabler et al. teach hydrogen peroxide is detected using o-dianisidine probe (see Fig 1) but do not teach the hydrogen peroxide responsive probe is a boronate-based probe and the boronate-based probe is selected from any of: PYl, PO1, Hamovanillic Acid (HVA), Luminol, OPD, DCFH, ABST, K iodine, or ABST, la and lb, PG1, PF1, PF3, PEl, RPF1, PC1, PYl-ME, PCL-1, Fl-B.  However, Guo et al. teach chemoselective fluorescent boronate based probe such as PYI or PO1 for detection of hydrogen peroxide (page 106002-1, col. 2, paragraph 1). The chemoselective probes provide improved selectivity for peroxide over related common reactive oxygen species such as superoxide and nitric oxide (page 106002-1, col. 2, paragraph 1). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Guo et al. teaching to use boronate based hydrogen peroxide probe in the method of Gabler et al. because boronate based probes provide improved selectivity for peroxide over related common reactive oxygen species.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabler et al. and Kneitsch et al. as applied to claim 1 above, and further in view of Aparicio et al. (Mol. BioSyst., 2008, 804-809). 
Claim 20. Gabler et al. do not teach the analyte is hormone and hormone is progesterone, estradiol, estrone, estriol, progesterone, testosterone, aldosterone, prednisolone, androstadienone, cortisol, cholesterol. However, Aparicio et al. teach spectrophotometric determination of cholesterol with a bacterial based chlorestrol oxidase/peroxidase enzyme (see Fig 4 and page 806, Diagnosis). Since Gabler et al. and Aparicio et al. are to same field of endeavor, it would have been obvious to use cholesterol oxidase as the choice of enzyme in Gabler et al. method for detection different analytes such as cholesterol which provides assessment of atherosclerosis and other lipid disorders and estimation of the risk of thrombosis and cardiovascular disease. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1  have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759